DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the Application No. JP2020-001798, filed on 01/09/2020 has been provided in the present application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1 -4, 6 - 7 are objected to because of the following informalities:  
Claim 1, line 11 should read “wherein the electronic control unit is further configured to:”
Claim 2 should read “the electronic control unit is further configured to execute the driving force limitation control…”
Claim 3 should read “ the electronic control unit is further configured to terminate executing the driving force limitation control when [[an]]the amount of operating the acceleration pedal becomes equal to or smaller than a predetermined termination threshold while the electronic control unit executes the driving force limitation control.” Because the limitation “an amount of operating of operating acceleration pedal” is recited in claim 1, line 18.
Claim 4 should read “the electronic control unit is further configured to terminate executing the driving force 23limitation control when the brake pedal is operated while the electronic control unit executes the driving force limitation control.”
Claim 6 should read “the electronic control unit is further configured to terminate executing the driving force limitation control when the obstacle is not detected while the electronic control unit executes the driving force limitation control.”
Claim 7 should read “the electronic control unit is further configured to determine that the mistaken pressing operation does not occur when an operation amount of the acceleration pedal becomes equal to or smaller than a predetermined determination threshold after the electronic control unit determines that the mistaken pressing operation occurs.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Uechi, Masaaki (Publication No. US 20170106839 A1; hereafter Uechi) in view of Suzuki, Tomukazu (English Translation of JP2015000625A; hereafter Suzuki).
Regarding to claim 1, Uechi teaches A driving assist apparatus, comprising an electronic control unit configured to: 
	execute an autonomous braking control to apply a braking force to an own vehicle to autonomously stop the own vehicle when the electronic control unit determines that a predetermined autonomous stop condition becomes satisfied; ([Par. 0009], “determine whether a predetermined condition is satisfied based on an output of the object detector, the predetermined condition indicating that there is a possibility that the vehicle collides with the object, (b) apply an automatic brake when it is determined that the predetermined condition is satisfied, the automatic brake automatically applying a braking force to the vehicle,”)
	execute a stopped state keeping control to keep the own vehicle stopped after the electronic control unit stops the own vehicle by the autonomous braking control; ([Par. 0009], “continue applying the automatic brake regardless of whether the operation amount of the accelerator operation unit becomes equal to or larger than the predetermined threshold, when it is determined that the specified condition is satisfied.”) and 
	terminate executing the stopped state keeping control when the electronic control unit determines that a predetermined stopped state keeping termination condition becomes satisfied while the electronic control unit executes the stopped state keeping control, ([Par. 0013], “applying the automatic brake is continued when “the state in which both the accelerator pedal and the brake pedal are operated at the same time” is generated, the braking force for avoiding collision with an object can be continuously applied to the vehicle. On the other hand, if the brake pedal is not depressed but the accelerator pedal is depressed strongly, it is determined that the driver has “an intention to release the automatic brake” and therefore applying the automatic brake can be released.”)

	Uechi further discloses to release the automatic braking control when the predetermined stopped state keeping termination condition is satisfied ( when the accelerator pedal is depressed as described in paragraph [0013]), but does not explicitly disclose wherein the electronic control unit is configured to: determine whether a mistaken pressing operation occurs, the mistaken pressing operation being an operation performed by a driver of the own vehicle to mistakenly press an acceleration pedal of the own vehicle with an intention to press a brake pedal of the own vehicle; execute a driving force limitation control to limit a driving force generated to move the own vehicle to a value smaller than the driving force which depends on an amount of operating the acceleration pedal when the mistaken pressing operation occurs.

However, Suzuki teaches wherein the electronic control unit is configured to: 
determine whether a mistaken pressing operation occurs, the mistaken pressing operation being an operation performed by a driver of the own vehicle to mistakenly press an acceleration pedal of the own vehicle with an intention to press a brake pedal of the own vehicle; ([Par. 0007], “a pedal force detection unit configured to detect a pedal force of an accelerator pedal by a driver; and a control unit configured to determine whether or not the driver erroneously steps on the accelerator pedal with respect to a brake pedal based on the pedal force of the accelerator pedal acquired by the pedal force detection unit”) and 
execute a driving force limitation control to limit a driving force generated to move the own vehicle to a value smaller than the driving force which depends on an amount of operating the acceleration pedal when the electronic control unit determines that mistaken pressing operation occurs. ([Par. 0007], “perform control to decelerate or stop a vehicle when it is determined that the driver erroneously steps on the accelerator pedal, wherein the control unit determines that the driver erroneously steps on the accelerator pedal when the pedal force of the driver exceeds a predetermined threshold value, and the predetermined threshold value is set individually for each driver and is set to a value exceeding a maximum pedal force of the accelerator pedal during a normal operation having an acceleration intention of each driver.”) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Uechi to incorporate the teaching of Suzuki. The modification would have been obvious because by performing driving force limiting control when an erroneous operation of acceleration pedal is detected, it ensures safety for the vehicle and avoids risk of potential collision. 

Regarding to claim 2, the combination of Uechi and Suzuki teach the apparatus of claim 1.
The combination of Uechi and Suzuki teach to perform driving force limitation control when the predetermined stopped state keeping termination condition is satisfied and when the mistaken pressing operation of the acceleration pedal occurs as described in claim 1 above.

 	Suzuki further teaches to execute the driving force limitation control when the amount of pressing the acceleration pedal is larger than or equal to a predetermined threshold indicating a mistaken pressing of the acceleration operation. ([Par. 0007], “perform control to decelerate or stop a vehicle when it is determined that the driver erroneously steps on the accelerator pedal, wherein the control unit determines that the driver erroneously steps on the accelerator pedal when the pedal force of the driver exceeds a predetermined threshold value, and the predetermined threshold value is set individually for each driver and is set to a value exceeding a maximum pedal force of the accelerator pedal during a normal operation having an acceleration intention of each driver.”)

Regarding to claim 5, the combination of Uechi and Suzuki teach the apparatus of claim 1.
Uechi further teaches the predetermined autonomous stop condition is a condition that a level of potential that the own vehicle collides with an obstacle, is larger than a predetermined level. ([Par. 0059], “the CPU determines whether the time to collision TTC is equal to or smaller than the threshold time TTCth for automatic braking. If the time to collision TTC is equal to or smaller than the threshold time TTCth, the CPU determines that there is a possibility that the vehicle VA will collide with the object (that the predetermined condition is satisfied and there is a possibility of collision” wherein the smaller the time to collision, the higher level of potential that the vehicle will collide with the obstacle.)

Regarding to claim 8, the combination of Uechi and Suzuki teach the apparatus of claim 1.
Uechi further teaches the driving force is generated by one or more of an internal combustion engine and an electric motor. ([Par. 0042], “the engine ECU 30 drives the engine actuator 33 to change the torque generated by the internal combustion engine and thereby to adjust the driving force of the vehicle VA.”)

Claims 3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Uechi and Suzuki in view of Tezuka et al. (Publication No. US 20140025267 A1; hereafter Tezuka). 
Regarding to claim 3, the combination of Uechi and Suzuki teach the apparatus of claim 1.
The combination of Uechi and Suzuki teach to execute driving force limitation control when the operation of the acceleration pedal is greater or equal to a threshold as described in claim 1 above, but do not explicitly disclose the electronic control unit is configured to terminate executing the driving force limitation control when an amount of operating the acceleration pedal becomes equal to or smaller than a predetermined termination threshold while the electronic control unit executes the driving force limitation control.

However, Tezuka teaches the electronic control unit is configured to terminate executing the driving force limitation control when an amount of operating the acceleration pedal becomes equal to or smaller than a predetermined termination threshold while the electronic control unit executes the driving force limitation control. ([Par. 0057 - 0058], “a determination is made as to whether the driver's acceleration operation data (the acceleration pedal depression speed) fall into a sudden accelerator pedal depression determination region equal to or more than a threshold value… when the driver's acceleration operation data fall into the sudden accelerator pedal depression determination region, the driver's acceleration operation is determined to be an erroneous operation caused by driver's stepping on a different pedal by mistake, and step S12 is subsequently performed where a command of driving force suppression with the engine controller 20 and the brake controller 30 is sent. The suppression of the driving force is executed as long as the accelerator pedal is determined to be continuously depressed in step S13, and when the accelerator pedal is no longer depressed, step S14 is subsequently performed.” This is interpreted as the driving force limitation control when the acceleration pedal is depressed more than a predetermined threshold, and when the acceleration pedal is no longer depressed (or less than the predetermined threshold), the driving force limitation control is terminated.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Uechi and Suzuki to incorporate the teaching of Tezuka. The modification would have been obvious because by terminating the driving force limitation control when the operation of the acceleration pedal is less than the threshold, it allows to stop the unnecessary driving force suppression when the risk is resolved. 

Regarding to claim 7, the combination of Uechi and Suzuki teach the apparatus of claim 1.
The combination of Uechi and Suzuki teach to determine the mistaken pressing operation occurs when the operation of the acceleration pedal is greater or equal than a threshold as described in claim 1 above but does not explicitly disclose the electronic control unit is configured to determine that the mistaken pressing operation does not occur when an operation amount of the acceleration pedal becomes equal to or smaller than a predetermined determination threshold after the electronic control unit determines that the mistaken pressing operation occurs.  

	However, Tezuka teaches the electronic control unit is configured to determine that the mistaken pressing operation does not occur when an operation amount of the acceleration pedal becomes equal to or smaller than a predetermined determination threshold after the electronic control unit determines that the mistaken pressing operation occurs. ([Par. 0057 - 0058], “a determination is made as to whether the driver's acceleration operation data (the acceleration pedal depression speed) fall into a sudden accelerator pedal depression determination region equal to or more than a threshold value… when the driver's acceleration operation data fall into the sudden accelerator pedal depression determination region, the driver's acceleration operation is determined to be an erroneous operation caused by driver's stepping on a different pedal by mistake, and step S12 is subsequently performed where a command of driving force suppression with the engine controller 20 and the brake controller 30 is sent. The suppression of the driving force is executed as long as the accelerator pedal is determined to be continuously depressed in step S13, and when the accelerator pedal is no longer depressed, step S14 is subsequently performed.” This is interpreted as the driving force limitation control when the acceleration pedal is depressed more than a predetermined threshold indicating an erroneous pressing of the acceleration pedal, and when the acceleration pedal is no longer depressed (or less than the predetermined threshold) indicating the erroneous pressing of the acceleration pedal no longer occurs, then the driving force limitation control is terminated.)

The motivation for combining Uechi, Suzuki and Tezuka is similar as described in claim 3 above.

Claims 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Uechi and Suzuki in view of Murayama et al. (Publication No. US 20150001919 A1; hereafter Murayama). 
Regarding to claim 4, the combination of Uechi and Suzuki teach the apparatus of claim 1.
The combination of Uechi and Suzuki teach to execute driving force limitation control when a mistaken pressing of the acceleration pedal is determined as described in claim 1 above, but do not explicitly disclose the electronic control unit is configured to terminate executing the driving force 23limitation control when the brake pedal is operated while the electronic control unit executes the driving force limitation control.

However, Murayama teaches the electronic control unit is configured to terminate executing the driving force 23limitation control when the brake pedal is operated while the electronic control unit executes the driving force limitation control. ([Par. 0170], “The routine then proceeds to step S34 wherein it is determined whether a moderate emergency braking cancelling condition is met or not. If a NO answer is obtained meaning that the moderate emergency braking condition is not yet satisfied, then the routine returns back to step S33.Alternatively, if a YES answer is obtained, then the routine proceeds to step S35. The brake ECU determines that the moderate braking cancelling condition has been met when the possibility of collision with the obstacle is determined to have disappeared using the outputs from the obstacle detector 97 and the wheel speed sensors Sfl, Sfr, Srl, and Srr or when the brake pedal 71 is determined to have been depressed using the output from the brake sensor 72.” Wherein the “emergency braking” reads on the “driving force limitation control” that limits driving force as requested by driver. Note that the operation of “emergency braking” is different than the operation of the brake.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Uechi and Suzuki to incorporate the teaching of Murayama. The modification would have been obvious because by canceling the driving force limitation control when the brake pedal is depressed, it allows to stop unnecessary driving force limitation control when the braking is executed that limits the speed of the vehicle. 

Regarding to claim 6, the combination of Uechi and Suzuki teach the apparatus of claim 5.
The combination of Uechi and Suzuki teach to execute driving force limitation control when a mistaken pressing of the acceleration pedal is determined and a risk of collision is high as described in claim 5 above, but do not explicitly disclose the electronic control unit is configured to terminate executing the driving force limitation control when the obstacle is not detected while the electronic control unit executes the driving force limitation control.

However, Murayama teaches the electronic control unit is configured to terminate executing the driving force limitation control when the obstacle is not detected while the electronic control unit executes the driving force limitation control. ([Par. 0170], “The routine then proceeds to step S34 wherein it is determined whether a moderate emergency braking cancelling condition is met or not. If a NO answer is obtained meaning that the moderate emergency braking condition is not yet satisfied, then the routine returns back to step S33.Alternatively, if a YES answer is obtained, then the routine proceeds to step S35. The brake ECU determines that the moderate braking cancelling condition has been met when the possibility of collision with the obstacle is determined to have disappeared using the outputs from the obstacle detector 97 and the wheel speed sensors Sfl, Sfr, Srl, and Srr or when the brake pedal 71 is determined to have been depressed using the output from the brake sensor 72.” Wherein the “emergency braking” reads on the “driving force limitation control” that limits driving force as requested by driver. Note that the operation of “emergency braking” is different than the operation of the brake.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Uechi and Suzuki to incorporate the teaching of Murayama. The modification would have been obvious because by canceling the driving force limitation control when the brake pedal is depressed, it allows to stop unnecessary driving force limitation control when risk of collision is disappeared. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668